DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 08/19/2020.
Claims 1-13 are pending.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Bindner et al discloses method for determining a parameter set for a hearing aid having a macro call converted into at least one setting command according to a macro definition, and the parameter set is determined dependent on the setting command.
	Raether et al discloses method and apparatus for fitting a hearing device having a frequency transposition device is configurable by at least two frequency modification parameters, and manually adjusting at least two control elements each associated with a different one of at least two auditory perceptive dimensions and automatically setting the two frequency modification parameters based on the adjusting of the two control elements.  The settings of the two frequency modification parameters are derived from settings of the two control elements by means of a look-up table.

	Meyer et al discloses a hearing device for adjusting a number of combined or derived audiological or acoustical parameters to be set by actuation of a single control element.
	Sabin discloses a hearing assistance device having multiple controls for adjusting audiological value of the hearing aid parameters.
	Wilson discloses a system for obtaining hearing enhancement fitting for a hearing aid device having a representative audiogram created for one or more sets of collected audiograms.
	Aschoff discloses a device for adjusting a hearing aid device that including parameters for the hearing aid device are calculated on the basis of former hearing aid device parameters of the hearing aid device.
	

Allowable Subject Matter
Claims 1-13 are allowed over prior art of record.
The following is an Examiner's Statement of Reasons for Allowance: 
Claims 1-13 are allowable over the art of record because the art of record does not teach or suggest at least the combination of all interrelated elements, steps, and components as recited and construed in independent claims 1, 11 and 12. 
	The cited prior art listed above disclose various hearing aid devices and methods for hearing aid parameters processing control for the hearing aid device.  The closest prior art of Binder et al discloses method for determining a parameter set for a hearing aid having a macro call converted into at least one setting command according to a macro definition, and the parameter set is determined dependent on the setting command;   Raether et al discloses method and apparatus for fitting a hearing device having a frequency transposition device is configurable by at least two frequency modification parameters, and manually adjusting at least two control elements each associated with a different one of at least two auditory perceptive dimensions and automatically setting the two frequency modification parameters based on the adjusting of the two control elements.  The settings of the two frequency modification parameters are derived from settings of the two control elements by means of a look-up table.  However, none of the prior art discloses or suggests the specific claimed invention of a hearing system and method with a hearing aid that including “receive a macro modifier value for a macro modifier, wherein the macro modifier is associated with a subset of the basic modifiers and wherein the macro modifier value is selected by the user from a macro modifier range; calculate, for each basic modifier in the subset, a basic modifier value, wherein the basic modifier value is calculated with a predefined function based on the macro modifier value; and apply the calculated basic modifier values to the basic modifiers such that the sound processing of the hearing device is performed based on the basic modifiers adjusted with the calculated basic modifiers values” in combinations with all the other components and functional steps as recited in the instant independent claims 1, 11 and 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	12/18/2021